UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 MONARCH STAFFING, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 609180 10 4 (CUSIP Number) Keith Moore 30950 Rancho Viejo Rd. #120 San Juan Capistrano, CA92675 (949) 260-0150 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 11, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. |1|Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Monarch Bay Management Company, LLC |2|Check the Appropriate Box if a Member of a Group (a)[ ] (b)[ ] |3|SEC Use Only |4|Source of Funds OO |5|Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[ ] |6|Citizenship or Place of Organization California | 7 | Sole Voting Power Number of2,500,000 Shares Beneficially| 8 | Shares Voting Power Owned by EachN/A Reporting Person With| 9 | Sole Dispositive Power |10 |
